Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 12/26/2019.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuhara (WO Pub. No. 2013187096 A1).

Regarding claim 1, Fukuhara discloses:
A battery management method (see Spec, the module controller measure the operating voltage and operating temperature of each battery module to monitor the operating state....) comprising: 
acquiring a temperature of a battery cell of a battery (see Spec, the module controller measure the operating voltage and operating temperature of each battery module to monitor the operating state....), the battery further including:
an electronic circuit connected to the battery cell; and a conductive material layer connected to the electronic circuit (see Fig. 1-3, 6, and 7, see Spec, as shown in Fig. 6, the control device 100 is provided in the gantry 102 and mainly includes a measurement control unit 104.....), 
the conductive material layer being located outside the battery cell and separated from the battery cell by a distance (see Fig. 1, 3, and 6, conductive layer 52A, 52B...); and 
supplying power to the conductive material layer through the electronic circuit in response to a temperature of the battery cell meeting a preset condition (see Spec, depending on the measured values of temperature, voltage, it is determine whether to prohibit or stop charging or discharging, and the NaS battery is operated more stably.....).

Regarding claim 2, Fukuhara discloses:

an insulation material layer between the conductive material layer and the battery cell (see Fig. 3, insulating layer 50a and 50b...); wherein the distance is configured to allow the conductive material layer to transfer heat to the battery cell during a process of charging the battery (see Fig. 1 and 3, the distance from battery 28 and insulating layer 50a and 50b...).

Regarding claim 3, Fukuhara discloses:
wherein the conductive material layer is configured to break in response to the battery cell expanding to a target extent, to break a conductive path formed between the conductive material layer and the electronic circuit (see Spec, depending on the measured values of temperature, voltage, it is determine whether to prohibit or stop charging or discharging, and the NaS battery is operated more stably....., see Spec, when a part of the first conducting wire 52A erodes or breaks...., see Spce, there is a concern that when the first conducting wire 52A and second conducting wire 52B are disconnected....).

Regarding claim 4, Fukuhara discloses:
wherein the electronic circuit includes a control circuit configured to control power supply to the conductive material layer according to a temperature condition (see Spec, depending on the measured values of temperature, voltage, it is determine whether to prohibit or stop charging or discharging, and the NaS battery is operated more stably.....).

Regarding claim 5, Fukuhara discloses:
wherein the control circuit is further configured to: acquire a temperature of the battery cell; and  25Attorney Docket No.: 00223.0227. OUS Client Ref No.: 17987control the power supply to the conductive material layer in response to the temperature of the battery cell meeting a preset condition (see Spec, depending on the measured values of temperature, voltage, it is determine whether to prohibit or stop charging or discharging, and the NaS battery is operated more stably.....).

Regarding claim 19, Fukuhara discloses:
A battery control method comprising: 
detecting whether a conductive path between a conductive material layer of a battery and an electronic circuit of the battery is broken (see Spec, depending on the measured values of temperature, voltage, it is determine whether to prohibit or stop charging or discharging, and the NaS battery is operated more stably....., see Spec, when a part of the first conducting wire 52A erodes or breaks...., see Spce, there is a concern that when the first conducting wire 52A and second conducting wire 52B are disconnected....), 
the battery further including a battery cell, the electronic circuit being connected to the battery cell (see Spec, the module controller measure the operating voltage and operating temperature of each battery module to monitor the operating state....), the conductive material layer being connected to the electronic circuit (see Fig. 1-3, 6, and 7, see Spec, as shown in Fig. 6, the control device 100 is provided in the gantry 102 and mainly includes a measurement control unit 104.....), and 
the conductive material layer being located outside the battery cell and separated from the battery cell by a distance (see Fig. 1, 3, and 6, conductive layer 52A, 52B...); and 
in response to the conductive path being broken, disconnecting the electronic circuit from the battery cell (see Spec, depending on the measured values of temperature, voltage, it is determine whether to prohibit or stop charging or discharging, and the NaS battery is operated more stably.....).

Regarding claim 20, Fukuhara discloses:
determining the conductive path is broken in response to the battery cell expanding to a target extent that causes the conductive material layer to break (see Spec, depending on the measured values of temperature, voltage, it is determine whether to prohibit or stop charging or discharging, and the NaS battery is operated more stably....., see Spec, when a part of the first conducting wire 52A erodes or breaks...., see Spce, there is a concern that when the first conducting wire 52A and second conducting wire 52B are disconnected....).

Allowable Subject Matter
Claims 36-10 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 6 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851